DETAILED ACTION
Response to Amendment
Claims 1-5 and 8-18 are pending. Claims 1-5 and 8-18 are amended directly or by dependency on an amended claim.
Response to Arguments
Applicant’s arguments, see pages 10-14, filed December 4, 2020, with respect to the 35 USC 103 rejections of claims 1-5 and 8-18, along with accompanying amendments received on the same date, and the examiner amendments below, have been fully considered and are persuasive.  The 35 USC 103 rejections of claims 1-5 and 8-18 have been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Noah Flaks (reg.#69,541) on February 1, 2021:

Claim 1 is changed from: calculate, in response to a change in size of a region of the object in a predetermined number of previous frames being equal to or less than a predetermined threshold value, a first similarity between the first feature value of the first region of the object in the previous frame and the second feature value of the second region in the current frame with respect to the predicted position of the object

To:
to determine a priority setting

Claim 10 is changed from: calculate, in response to a change in size of a region of the object in a predetermined number of previous frames being equal to or less than a predetermined threshold value, a first similarity between the first feature value of the first region of the object in the previous frame and the second feature value of the second region in the current frame with respect to the predicted position of the object 

To: 
calculate, in response to a change in size of a region of the object in a predetermined number of previous frames being equal to or less than a predetermined threshold value, a first similarity between the first feature value of the first region of the object in the previous frame and the second feature value of the second region in the current frame with respect to the predicted position of the object to determine a priority setting

Claim 13 is changed from: 
calculate, in response to a change in size of a region of the object in a predetermined number of previous frames being equal to or less than a predetermined threshold value, a first similarity between the first feature value of the first region of the object in the previous frame and the 

To:
calculate, in response to a change in size of a region of the object in a predetermined number of previous frames being equal to or less than a predetermined threshold value, a first similarity between the first feature value of the first region of the object in the previous frame and the second feature value of the second region in the current frame with respect to the predicted position of the object to determine a priority setting

Allowable Subject Matter
Claims 1-5 and 8-18 are allowed.
The following is an examiner’s statement of reasons for allowance: As noted, arguments with respect to the prior art along with amendments are persuasive. The following art is also cited as relevant, but not sufficient to disclose, teach or fairly suggest the subject matter of the independent claims:

US 8611590 B2: “This similarity measure incorporates the similarity of the position and size of the spatial representation of the expectation and the position and size of the combination of the spatial representations of the detections”

    PNG
    media_image1.png
    868
    600
    media_image1.png
    Greyscale


“Similarity Fusion for Visual Tracking”: Our philosophy lies in designing a computationally efficient fused similarity measure that integrates both the context structure in the forthcoming frame and the complementary characteristics of multiple image features; Tensor Product Graph of Two Similarities

“Robust and Fast Similarity Search for Moving Object Trajectories”: An important consideration in similarity-based retrieval of moving object trajectories is the definition of a distance function 

“Visual Tracking via Discriminative Sparse Similarity Map”: The discriminative information containing in this map comes from a large template set with multiple positive target 

“Human Tracking in Crowded Scenes Using Target Information at Previous Frames”: We use Distance Precision (DP) and Overlap Precision (OP) used in [2, 17-20] as evaluation measures. DP is the relative number of frames where the Euclidean distance between the estimated target location and the ground truth in the sequence is below the threshold 𝑡𝐷𝑃. OP is defined as the percentage of frames where the overlapping rate between the estimated bounding box and the ground truth exceeds the threshold 𝑡𝑂𝑃 ∈ [0, 1] . Moreover, we also use the Mostly Tracked (MT) and Mostly Lost (ML) used in [2, 17-20]. MT is defined as the percentage of sequences that DP score is more than 80%. 

US 20140362225 A1: Separately, a tracking processor (either within the server side machine or client side machines) processes video frames from each camera in order to detect a human presence within each video stream.  The tracking processor may do this by comparing successive frames in order to detect changes.  Pixel changes may be compared with threshold values for the magnitude of change as well as the size of a moving object (e.g., number of pixels involved) to detect the shape and size of each person that is located within a video stream

US 20130170696 A1: A track can be identified as being persistent based on whether the object remains within a predetermined range around an average size for the object. The average size of the object can be calculated over a predetermined number of frames.  For 

US 7613324 B2: detecting a falling event or a getting up event when the change in at least one of the position or location exceeds a predetermined threshold by calculating a difference in at least one of the height or aspect ratio between frames and determining the change in position or location based on the difference in at least one of the aspect ratio and height determining a trajectory of the human target

US 10140718 B2: associating a blob tracker with a blob generated for a video frame, wherein the blob includes pixels of at least a portion of one or more foreground objects in the video frame; determining a number of irregular size changes of the blob tracker over a threshold duration, wherein an irregular size change includes a change in size of the blob tracker between a previous video frame and the video frame greater than a size change threshold;  determining the blob tracker is a second type of tracker based on the irregular size change or an irregular motion change over the threshold duration;  and removing the blob tracker from the plurality of blob trackers maintained for the one or more video frames when the blob tracker is the second type of tracker. 

US 9947077 B2: selecting a region of interest (ROI) in a current one of the video frames for tracking an object, the ROI including at least a location and a size associated with the object; 

US 8015190 B1: Finding similar pairs of objects can involve computing similarity scores between pairs of vectors, and keeping track of which vectors (or which parts of the vectors) have already been compared. The similarity scores can be compared with a threshold, and pairs of vectors whose similarity scores above the threshold are provided as the search result

US 9323991 B2: It should be noted that the nominal search window size can be spatially dependent to account for changes in apparent size of objects due to the perspective and/or distortion and to account for changes in appearance of an object due to its orientation relative to the camera.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084.  The examiner can normally be reached on 10-7 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661